t c memo united_states tax_court stephen j trollope petitioner v commissioner of internal revenue respondent docket no filed date david b porter for petitioner trent d usitalo for respondent memorandum opinion haines judge this case is before the court on petitioner’s motion for recovery_of administrative and litigation costs brought under sec_7430 and rule 1unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are continued respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the deficiency arose from respondent’s dividend income adjustment of dollar_figure under sec_301 and sec_316 respondent subsequently conceded the deficiency as it related to the net_income adjustment petitioner seeks to recover costs totaling dollar_figure incurred from date the date respondent confirmed that he would issue petitioner a 30-day_letter through date the date of filing of this motion the issues for decision are whether petitioner is entitled to an award of reasonable administrative and litigation costs and if the answer on the first issue is yes the amount of the awardable costs background when the petition was filed petitioner resided in california petitioner and john larik were each 50-percent owners of arrow capital associates inc arrow between date and the beginning of date petitioner and mr larik created several drafts of stock purchase agreements for arrow to purchase mr larik’s 50-percent interest in arrow continued rounded to the nearest dollar arrow lent mr larik dollar_figure on date and dollar_figure on date arrow lent petitioner dollar_figure on date the three loans were evidenced by promissory notes signed on or near the dates of the respective loans on date petitioner and mr larik entered into a stock purchase agreement which provided that petitioner was to purchase mr larik’s shares for dollar_figure in relevant part the stock purchase agreement states b prior to the effective date date the parties agreed that on the effective date trollope petitioner would purchase the shares from shareholder mr larik and shareholder would sell the shares to trollope on the terms and conditions which are set forth hereinafter c at all times since the effective date although shareholder remains the record_owner of the shares as of the date of this agreement the parties have considered the shares to have been acquired by trollope the purpose of this agreement is to provide for the necessary documentation to give effect to that understanding section of the stock purchase agreement further states a this agreement cancels and supersedes all other previous or contemporaneous agreements between the parties with the exception of the separation agreement whether oral or written relating to the subject matter hereof this agreement may be amended 2specifically petitioner was to pay dollar_figure to arrow to cover the dollar_figure arrow lent to mr larik plus interest and the balance of dollar_figure to mr larik for the purchase of big_number shares constituting a 50-percent ownership stake in arrow 3on date mr larik and arrow entered into a separation agreement indicating that mr larik agreed to terminate his employment with arrow only pursuant to a written document signed by all parties and not by oral statements or course of conduct b this agreement shall be binding on and inure to the benefit of the parties and their successors and assigns g in the event of shareholder mr larik ’s death or any incapacity trollope petitioner shall not have the right to terminate this agreement and agrees if any monies are still outstanding and payable to shareholder under this agreement to pay such monies to shareholder or his estate emphasis added the stock purchase agreement further provides for arrow’s transfer to mr larik of corporate assets consisting of an automobile and a golf membership immediately following the signing of the stock purchase agreement petitioner paid mr larik dollar_figure and mr larik transferred big_number arrow shares to petitioner petitioner assumed mr larik’s dollar_figure in shareholder loans and dollar_figure of interest secured_by mr larik’s big_number shares arrow transferred corporate assets consisting of a golf course membership and a car to mr larik as a result of these transactions petitioner became the sole shareholder of arrow on date petitioner offered to sell arrow big_number shares of common_stock in exchange for the cancellation of the dollar_figure loan arrow accepted the offer and purchased 4the loan was not repaid by petitioner to arrow but rather was assumed by petitioner through debits and credits to arrow’s general ledger petitioner’s big_number shares and canceled both petitioner’s dollar_figure loan and the dollar_figure of debt and interest petitioner had assumed from mr larik after the transaction of date but before date respondent audited arrow’ sec_2001 return an effort to obtain a statement from mr larik describing the stock purchase transaction failed because the business relationship between petitioner and mr larik had soured on or about date respondent commenced an examination of petitioner’ sec_2001 form_1040 u s individual_income_tax_return sometime in date respondent issued petitioner a 30-day_letter indicating that respondent intended to treat arrow’s purchase of the shares petitioner received from mr larik as a constructive_dividend on date petitioner’s representatives held a conference with internal_revenue_service appeals officer barbara byrnes at this conference petitioner’s representatives informed ms byrnes that petitioner had not received a constructive_dividend from arrow but rather had stepped in to facilitate a stock_redemption as arrow’s agent on date respondent issued a notice_of_deficiency to petitioner petitioner filed a timely petition with this court and on date respondent filed his answer at the time respondent filed his answer respondent had received a final draft and preliminary drafts of the stock purchase agreement petitioner’s own statements regarding the intention of the parties involved in the transaction and certain informal correspondence petitioner submitted materials to respondent during the formal discovery process in date which caused respondent to concede the case on date the parties filed a stipulation of settled issues in which respondent conceded the dividend income adjustment of dollar_figure and the itemized_deductions adjustment of dollar_figure petitioner’s motion for an award of reasonable litigation and administrative costs was filed on date discussion taxpayers are eligible for awards of reasonable fees and costs incurred in certain administrative and court proceedings if they meet the requirements of sec_7430 to qualify under sec_7430 taxpayers must establish that they were the prevailing_party within the meaning of sec_7430 exhausted the applicable administrative remedies did not unreasonably protract the proceedings and have claimed costs that are reasonable 5this factor is relevant only for the award of reasonable_litigation_costs respondent concedes that petitioner exhausted all administrative remedies and did not unreasonably protract the proceedings respondent contends petitioner was not a prevailing_party because respondent’s position was substantially justified under sec_7430 petitioner was not a prevailing_party because he failed to meet the net_worth requirements of sec_7430 and the amount of costs petitioner claims is not reasonable under sec_7430 and c because we find respondent’s position to have been substantially justified we need not consider the latter two arguments substantially justified is defined as justified to a degree that could satisfy a reasonable person and having a reasonable basis both in law and fact 487_us_552 quotation marks omitted huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 it is respondent’s burden to prove that his position was substantially justified see sec_7430 respondent’s position may be incorrect and yet be substantially justified if a reasonable 6although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act eaja u s c sec d the relevant provisions of the eaja are almost identical to sec_7430 109_tc_227 n accordingly we consider the holding in pierce v underwood supra to be applicable to the case before us person could think it correct see pierce v underwood supra pincite n whether respondent acted reasonably ultimately turns on the available information which formed the basis for respondent’s position as well as on the relevant law see 94_tc_685 the fact that the commissioner eventually loses or concedes a case does not by itself establish that the commissioner’s position is unreasonable 108_tc_430 however it is a factor that may be considered id the court_of_appeals for the ninth circuit to which an appeal in this case would lie has held that the reasonableness of the commissioner’s position is analyzed separately for the administrative and judicial proceedings huffman v commissioner supra pincite respondent’s position was consistent throughout the administrative and litigation process the appeals officer took the position on the basis of petitioner’s stock purchase agreement that petitioner received a constructive_dividend from arrow respondent took the identical position before this court in his answer 7the position of the commissioner in the proceeding in this court is the position set forth in the answer huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part and remanding tcmemo_1991_144 108_tc_430 petitioner argues that respondent is not substantially justified because he failed to investigate the facts to justify the position in the 30-day_letter and his answer and applied an unreasonable legal position to the facts we disagree i investigation of facts a significant factor in determining whether the commissioner acted reasonably as of a given date is whether on or before that date the taxpayer presented all relevant information under the taxpayer’s control 123_tc_202 sec_301_7430-5 proced admin regs thus whether the commissioner acted reasonably may turn upon the available facts which formed the basis for the commissioner’s position 85_tc_927 see 55_f3d_189 5th cir affg tcmemo_1994_182 respondent has shown that the only evidence he had access to during the administrative appeal process and at the time of his answer was the stock purchase agreement and various documents petitioner prepared for the administrative appeal process and litigation petitioner maintains relying on 100_tc_457 revd in part on other grounds 43_f3d_172 5th cir that it was respondent’s duty to audit petitioner’s return and to uncover more information before issuing a notice_of_deficiency in powers the commissioner made no effort to contact the taxpayer before issuing the notice_of_deficiency by contrast respondent engaged in a multiyear dialogue with petitioner and arrow before issuing the notice_of_deficiency and gave petitioner ample time during the administrative appeal process to submit materials supporting petitioner’s position see flynn v commissioner tcmemo_2005_8 petitioner submitted materials to respondent during the formal discovery process in date which caused respondent to concede the case petitioner has not alleged that these materials were unavailable to him earlier in the dispute accordingly we find that petitioner did not furnish respondent with all of the relevant information under his control see corson v commissioner supra pincite ii reasonableness of legal position respondent contends that his position to apply dividend treatment was substantially justified during the administrative appeal process and at the time of his answer petitioner’s stock purchase agreement specifies that petitioner had the primary obligation to acquire mr larik’s stock even in the event of mr larik’s death the agreement does not indicate that the stock purchase was part of an integrated transaction intended to redeem mr larik’s shares the record indicates that the stock purchase agreement was the only primary source document regarding the transactions that respondent possessed during the administrative appeal process and at the time of his answer respondent argues that this agreement coupled with petitioner’s subsequent transfer of big_number shares of arrow stock to arrow could lead a reasonable person to conclude that petitioner received a constructive distribution from arrow the substantive issue in controversy was whether the sale of mr larik’s shares to petitioner and the subsequent purchase of the shares by arrow should be treated as a single integrated transaction resulting in exchange treatment under sec_302 or as a series of independent transactions resulting in a dividend to petitioner under sec_301 and sec_302 whether a distribution in connection with a cancellation or redemption of stock is essentially equivalent to the distribution of a taxable dividend under sec_301 and sec_302 depends upon the facts and circumstances of each case see 213_f2d_914 6th cir we have applied dividend treatment where a shareholder has the primary obligation to acquire stock but a corporation 8petitioner also sent respondent letters during the administrative appeal process outlining his and mr larik’s intent to integrate the transactions because of the partisan nature of these documents we do not give them as much weight as the stock purchase agreement which was ostensibly prepared for no other purpose than to effect the intent of petitioner and mr larik instead redeems and relieves the shareholder of his obligation see eg 831_f2d_856 9th cir affg skyline memorial gardens inc tcmemo_1985_334 363_f2d_724 8th cir 164_f2d_462 4th cir see also revrul_69_608 1969_2_cb_42 petitioner argues that respondent unreasonably applied the law to the facts because petitioner had no preexisting contract to buy mr larik’s shares and received no financial gain from the subsequent transfer of those shares to arrow for a position to be substantially justified substantial evidence must exist to support it pierce v underwood u s pincite that phrase does not mean a large or considerable amount of evidence but rather ‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion ’ id pincite quoting 305_us_197 the commissioner’s position may be incorrect but substantially justified if a reasonable person could think it correct id pincite n we find that the stock purchase agreement standing by itself constituted evidence adequate to support respondent’s legal conclusion see id pincite petitioner as president and chief_executive_officer of arrow could have stated in the corporate minutes the loan documents the stock purchase agreement or the separation agreement that it was the intention of petitioner and mr larik to treat the individual transactions as part of an overall integrated transaction but he did not do so on the basis of the evidence available to respondent as well as the facts and circumstances we hold that respondent’s legal position was substantially justified in both the administrative and judicial proceedings iii conclusion because we conclude that petitioner was not the prevailing_party with respect to any of the issues he is precluded from recovering administrative and litigation costs and we need not address whether petitioner has satisfied the other elements of sec_7430 to reflect the foregoing an appropriate order and decision will be entered 9the record indicates that respondent had no access to any primary source documents other than the stock purchase agreement before the initiation of formal discovery however the aforementioned documents were readily available to petitioner
